Citation Nr: 1028283	
Decision Date: 07/29/10    Archive Date: 08/10/10

DOCKET NO.  06-33 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for a left hand disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his sister


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1970 to June 
1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, TX.  The 
Veteran testified at a Board hearing at the RO in June 2009 
before the undersigned Acting Veterans Law Judge.  A copy of the 
transcript of that hearing has been associated with the record on 
appeal.    

The issue of entitlement to service connection for a left hand 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

Bilateral hearing loss was not manifested during service or 
within one year of service, and is it otherwise related to 
service.


CONCLUSION OF LAW

Bilateral hearing loss was neither incurred in nor aggravated by 
the Veteran's active service, nor may it be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 
(2009).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Duty to Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; 
see also 38 C.F.R.  §§ 3.102, 3.156(a), and 3.326(a), VA has a 
duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part of 
that evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet.App. 183, 
187 (2002).

The record shows that through VCAA letters dated January 2006 and 
March 2006 the appellant was informed of the information and 
evidence necessary to warrant entitlement to the benefit sought 
on appeal.  The appellant was also advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant evidence.  
See Quartuccio v. Principi, 16 Vet.App. 183 (2002); Charles v. 
Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims decision 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, 
that a VCAA notice as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim for VA benefits.  The 
VCAA letters to the appellant were provided in January 2006 and 
March 2006 prior to the initial unfavorable decision in April 
2006.

Further, the notice requirements apply to all five elements of a 
service connection claim: 1) Veteran status, 2) existence of a 
disability, 3) a connection between the Veteran's service and the 
disability, 4) degree of disability, and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet.App. 473 (2006).   
Although the present appeal involves the issue of an initial 
service connection determination, VA believes that the 
Dingess/Hartman analysis must be analogously applied.  In the 
present appeal, the appellant was provided with notice of what 
type of information and evidence was needed to substantiate the 
claim.  Further, the March 2006 letter gave notice of the types 
of evidence necessary to establish a disability rating and 
effective date for the disabilities on appeal.   

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claims, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).

Duty to Assist

The Board also finds that there has been substantial compliance 
with the duty to assist provisions set forth in the law and 
regulations.  The record in this case includes service treatment 
records, VA treatment records, VA examination reports, private 
examination reports, and lay evidence.  The Board finds that the 
record as it stands includes adequate competent evidence to allow 
the Board to decide the case and no further action is necessary.  
See generally 38 C.F.R.  § 3.159(c).  No additional pertinent 
evidence has been identified by the claimant.   

The Veteran was afforded VA examinations in January 2007 and 
October 2007.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
The claims file was reviewed by the examiners.  The Board 
acknowledges that the examinations failed to accurately report 
the level of the Veteran's hearing loss.  However, the Veteran's 
hearing loss is documented by a private medical examination in 
August 2007 and the examiners provided medical nexus opinions 
based on the assumption that the Veteran currently has hearing 
loss.   The examination reports set forth medical opinions 
supported by scientific findings, which allow for informed 
appellate review under applicable VA laws and regulations.  
Therefore, the Board finds the examinations to be sufficient and 
finds that a further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to the 
issue of entitlement to service connection for bilateral hearing 
loss.

Analysis

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the Veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  That an injury occurred in service 
alone is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, for Veteran's who have served 90 days or more of 
active service during a war period or after December 31, 1946, 
certain chronic disabilities, such as organic diseases of the 
nervous system, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  In an October 4, 1995, opinion, VA's Under Secretary for 
Health determined that it was appropriate to consider high 
frequency sensorineural hearing loss as an organic disease of the 
nervous system and therefore a presumptive disability.  

Service connection for impaired hearing is subject to 38 C.F.R. § 
3.385, which provides that impaired hearing will be considered to 
be a disability when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least three of 
the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385; 
See also Hensley v. Brown, 5 Vet. App. 155 (1993).


On his October 1969 report of medical history, the Veteran marked 
no when asked have you ever had or have you now hearing loss.  He 
marked yes regarding ear, nose, or throat trouble, but the 
examiner described this as sinusitis, hay fever, and sore throat.  
The Veteran's pre-induction October 1969 report of medical 
examination showed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
-5
-5
--
5
LEFT
15
-5
-5
--
-5


The Veteran was afforded an audiogram in conjunction with his 
June 1971 separation examination.  Pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
0
0
LEFT
10
10
5
0
0


The Veteran attended a VA examination in January 2007.  The 
examiner obtained no results adequate for rating purposes, even 
with repeated instruction.  Speech reception thresholds were 
significantly better than his best volunteered pure tone 
thresholds.  The Veteran reported that he was a tanker/gunner in 
the Army.  The examiner reviewed the claims file and noted that 
the Veteran's hearing was within normal limits at all test 
frequencies.  The examiner opined that if any hearing loss does 
exist, it would have had an onset after separation from military 
service.  

The Veteran received a private audiological examination in August 
2007.  The Veteran's word recognition percentages were 64 percent 
for the right ear and 48 percent for the left ear.  The examiner 
diagnosed moderate low and mid frequency sensorineural hearing 
loss bilaterally.  

The Veteran was afforded another VA examination in October 2007.  
His pure tone thresholds could not be determined due to 
inconsistencies.  The examiner determined they were not reliable 
for rating purposes.  The examiner noted that the Veteran was on 
active duty in the army where he reported being exposed to tank 
and gunfire.  He also acknowledged that the Veteran's thresholds 
were within normal limits at the time of enlistment in 1969 and 
at separation in 1971.  The examiner remarked that although the 
Veteran's thresholds could not be determined, the historical data 
in the Veteran's file cannot be refuted.  The Veteran's hearing 
thresholds at the time of separation were within normal limits.  
The examiner cited the American College of Occupational Medicine 
Noise and Hearing Conservation Committee, stating "noise 
inducted hearing loss will not progress once noise exposure is 
stopped."  The examiner therefore determined that if a hearing 
loss does exist, it is not related to noise exposure while in 
service.  The examiner also found inconsistencies in the August 
2007 hearing evaluation that he believed should draw those 
findings into question.  

In June 2009, the Veteran testified before the Board.  He stated 
that his hearing wasn't good when he entered service and he 
failed the hearing test upon entrance.  The Veteran also noted 
that he did not remember receiving an audiological examination 
upon his separation from service.  The Board notes however that 
the medical evidence contradicts the Veteran's statements.  His 
entrance hearing examination was within normal limits and he 
received an audiological examination at separation from service, 
which was also within normal limits.  Based on these 
inconsistencies, the Board finds the Veteran's testimony that he 
had hearing loss during service not to be credible.  Therefore, 
the Board will rely on the medical evidence of record.  

In August 2007 the Veteran was diagnosed with moderate low and 
mid frequency sensorineural hearing loss bilaterally based upon 
word recognition scores of 64 percent for the right ear and 48 
percent for the left ear.  These word recognition scores meet the 
criteria for a hearing loss disability set forth in 38 C.F.R. 
§ 3.385.  Although the October 2007 VA examiner questioned the 
accuracy of these findings, she did not provide any rationale for 
her statement.  Therefore, the Board will accept that the Veteran 
currently has a hearing loss disability for VA purposes.  

The Veteran has not demonstrated that he has expertise in medical 
matters.  While there is no bright line exclusionary rule that a 
lay person cannot provide opinion evidence as to a nexus between 
an in-service event and a current condition, not all medical 
questions lend themselves to lay opinion evidence.  See Davidson 
v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In Davidson, 
the U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) referred to Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007) for guidance.  In footnote 4 of Jandreau, the 
Federal Circuit indicated that the complexity of the claimed 
disability is to be considered in determining whether lay 
evidence is competent.  The Board finds that the etiology of the 
Veteran's hearing loss is too complex an issue, one typically 
determined by persons with medical training, to lend itself to 
lay opinion evidence.  Additionally, as stated above, the 
Veteran's recollections of the onset of his hearing loss are 
unreliable.  

No medical evidence of record finds a relation between active 
duty service and the Veteran's hearing loss.  The file contains 
two medical opinions.  In January 2007, a VA examiner opined that 
based upon the normal test results upon entrance and separation 
from service, if any hearing loss does exist, it would have had 
an onset after separation from military service.  In October 
2007, another VA examiner determined that if a hearing loss does 
exist, it is not related to noise exposure while in service.  The 
examiner based her findings on the normal audiological 
examinations upon entrance and separation from service.  The 
examiner specifically cited competent scientific research stating 
that "noise inducted hearing loss will not progress once noise 
exposure is stopped."  There is no contrary medical opinion of 
record.

Additionally, the Board notes that a prolonged period without 
medical complaint can be considered, along with other factors 
concerning the claimant's health and medical treatment during and 
after military service, as evidence of whether a disability was 
incurred in service or whether an injury, if any, resulted in any 
chronic or persistent disability which still exists currently.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The 
evidence shows the first diagnosis of hearing loss in August 
2007, over 35 years after the Veteran's separation from service.  

Finally, the Board also notes that the presumption of service 
connection for hearing loss under 38 C.F.R. §§ 3.307 and 3.309 is 
not applicable in this case because no competent evidence of 
record shows hearing loss within one year of the Veteran's 
separation from service.  

Based on the lack of hearing loss during service, the negative 
medical opinions, and the amount of time between the Veteran's 
separation from service and his diagnosis of hearing loss, the 
Board finds that a preponderance of the evidence is against the 
claim.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is 
not warranted.  To that extent, the appeal is denied.


REMAND

Upon preliminary review, the Board finds that further development 
is necessary before a decision on the merits may be made.  In the 
June 2009 hearing before the Board, the Veteran claimed he 
injured his left hand while serving as a tanker/gunner in Korea 
in June 1971.  He was treated in the field and then reported to 
sick call at Camp Casey.  The RO provided a formal finding of 
unavailability regarding Camp Casey records dated April 1970 to 
June 1970.  The record provides no evidence of a search for 1971 
Camp Casey records.  Therefore, the Board must remand the claim 
to allow the RO to obtain those records.  

Additionally, the Veteran noted that he reported to the VA 
Medical Center in Dallas within weeks of his separation from 
service with complaints of a left hand injury.  The Veteran 
separated from service in June 1971.  The RO again provided a 
formal finding of unavailability regarding records from the VAMC 
Dallas, but only addressed the time period of January 1972 to 
December 1973.  The record does not contain evidence of a search 
for VAMC Dallas records from 1971.  Again, the Board is remanding 
the claim to allow the RO to obtain those records.  

Finally, the Board notes that the Veteran's social security 
number was incorrectly listed on his DD214 as well as some 
service treatment records.  The last four digits were listed as 
8274 rather than 8237.  The Board notes that the RO should use 
both social security numbers in their attempt to locate the 
missing records. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to obtain and 
associate with the claims file all sick call 
records from Camp Casey, Korea dated May 1971 
through June 1971.  The search should include 
records under social security numbers ending 
in 8274 and 8237.  The RO should document all 
attempts to obtain the records and determine 
if the records are unavailable.

2.  The RO should attempt to obtain and 
associate with the claims file all 1971 
records relating to the Veteran's left hand 
from the VA medical center Dallas.  The 
search should include records under social 
security numbers ending in 8274 and 8237.  
Again, the RO should document all attempts to 
obtain the records and determine if the 
records are unavailable. 

3.  After completion of the above and any 
other development, the RO should deem 
necessary, the RO should review the expanded 
record and determine if entitlement to 
service connection for a left hand disability 
is warranted.  Following this determination, 
the Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate 
review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


